DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
Claims 1, 13 and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than judicial exception. The eligibility analysis in support of these findings is provided below, in accordance with the "2019 Revised Patent Subject Matter Eligibility Guidance" (published on 1/7/2019 in Fed, Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the "2019 PEG").
Step 1. In accordance with Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted the apparatus of claim 1, the method of claim 13 and the non-transitory computer-implemented data structure embodied on a medium of claim 16 are directed to one of the eligible categories of subject matter and therefore satisfies Step 1.
Step 2A. In accordance with Step 2A Prong one of 2019 PEG, it is noted that the claims recite an abstract idea falling within the mathematical concepts group enumerated groupings of abstract ideas set forth in the 2019 PEG. Examiner is of the position that claims 1, 13 and 16 are directed towards the judicial exception mathematical concept of using indices, containers and identifiers efficiently to define relationships and identify data segments.  Thus, the independent 
Step 2B. It has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional limitation(s) is/are directed to using computing devices to implement the data structures and indexes described.
Generally transmitting, analyzing, and outputting data are examples of insignificant extra-solution activity. The recitation routing, moving, identifying are performed by an apparatus/device is the epitome of "mere instructions to implement an abstract idea on a computer". MPEP § 2106.0S(d)(II) sets forth the following:
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
• Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec ...TLI Communications LLC v. AV Auto. LLC ... OIP Techs., Inc., v. Amazon.com, Inc ... buySAFE, Inc. v. Google, Inc ... ;
• Performing repetitive calculations, Flook ... Bancorp Services v. Sun Life ... ;
• Electronic recordkeeping, Alice Corp ... ; Ultramercial ... ;

• Electronically scanning or extracting data from a physical document, Content Extraction and
Transmission, LLC v. Wells Fargo Bank ... ; and
• A web browser's back and forward button functionality, Internet Patent
• Corp. v. Active Network, Inc ...
. . . Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking) ...
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Examiner directs Applicant’s attention to MPEP 2173.05(p) II as a single claim which claims both a CRM for storing instructions to control the apparatus claim from which it depends such that creates confusion as to when direct infringement occurs, in other words, whether to CRM is enough to create direct infringement or the apparatus is also needed.  An analogous case is cited, In re Katz in MPEP 2173.05(p)II.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 9-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. U.S. Pub. No. 2013/0232125 (hereinafter “Huang”) in view of Zhang et al. U.S. Patent No. 8,904,137 (hereinafter “Zhang”).
Regarding independent claim 1, Huang discloses:
An apparatus for storing received data blocks as deduplicated data blocks, the apparatus being configured to: maintain a plurality of containers, wherein a reference to a container of the containers is unique within the apparatus…(Huang at paragraphs [0033]-[0034] discloses a segment deduplication system wherein a data block is received and comprises a plurality of segments.  Further Huang as illustrated in Figure 5 provided below and paragraph [0044] discloses data segments stored in a container.  While Huang at Figure 5 provided below and in paragraph [0044] discloses containers, Huang does not disclose a container ID, or a reference to a container of the containers is unique…However, in the specification, at paragraphs [0010]-[0011] and Figures 9 and 10 there is admission as to the state of the art of conventional deduplication systems and container IDs and  under MPEP 2129 an admission by Applicant can be relied upon for both anticipation and obviousness determinations.)

    PNG
    media_image1.png
    650
    546
    media_image1.png
    Greyscale


wherein each of the containers comprises one or more data segments and segment metadata for each data segment of the data segments, the respective segment metadata comprising a segment identifier and a segment reference, and wherein the segment identifier is unique within the container and the segment reference is unique within the apparatus (Huang at paragraph [0038] discloses in part, “Data storage container stores one or more data segments along with metadata associated with the data segments. For example, metadata associated with data segment 306 is stored as metadata 308. Metadata 308 comprises a data segment ID and a data segment sketch. In various embodiments, a data segment ID comprises a deterministic function of a data segment…”   Examiner is interpreting the data segment ID of Huang as reading on the segment reference is unique within the apparatus…Additionally, Huang at paragraphs [0044]-[0045] discloses using various segment identifiers stored in metadata to determine whether the segment is a duplicate to a segment stored locally and perform deduplication, thus Examiner is of the position that those segment identifiers used to determine whether an identical segment is already stored locally, such as file name, stream identifier, stream source, etc. read on the segment identifier is unique within the container.)  

While Huang at Figure 5 and paragraph [0044] discloses receiving a plurality of data blocks comprising a plurality of data segments, storing the segments and metadata in containers and conducting deduplication using an index, Huang does not disclose:
maintain a plurality of the deduplicated data blocks storing: 
the received data blocks, 
wherein each deduplicated data block, of the deduplicated data blocks, comprises a plurality of identified container references, a container reference identifier being unique within the deduplicated data block; and 
an ordered list of one or more segment indicators, 
wherein each of the segment indicators comprises the segment identifier and the container reference identifier of the container reference of the container that contains the identified data segment, the order thereof being the same as the data segments of a respective received data block of the received data blocks…
However, Zhang at Column 7, Lines 15-23 teaches in part, “Further, such a system is designed to do so while providing improved performance of compaction operations by manipulating data block address information of data segments stored in a container (e.g., the addresses of the data segments' data blocks within the storage device, as stored in the container's inode (or comparable structure)), rather than having to move data segments to different locations within the container (or to another container). As shown, FIG. 1 illustrates a deduplication system 100.”  
Both the Huang reference and the Zhang reference, in the sections cited by the Examiner, are in the field of endeavor of deduplication of data segments.  Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the storing of deduplicated data segments using containers, identifiers and indices as disclosed in Huang with the manipulation of data block address information of data segments stored in containers as taught in Zhang to facilitate in dramatically reducing storage requirements and more efficiently conveying deduplicated data (See Zhang at Column 1, Lines 36-45).
Further, in the specification, at paragraph [0011] is an admission as to the state of the art of conventional deduplication systems stating, “FIG. 9 shows details of the metadata of a conventional block, i.e. of the deduplicated data block. In FIG. 9 it can be seen that a user data block before deduplication is received, and after the deduplication process it is stored as a deduplicated data block including metadata. In particular, the deduplicated block includes a table of container IDs and strong hash value pairs.”  Further Figures 8 and 9 provided below, with arrows added by Examiner, illustrate a block comprising a list of segment references and container IDs.  Under MPEP 2129 an admission by Applicant can be relied upon for both anticipation and obviousness determinations.

    PNG
    media_image2.png
    400
    506
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    515
    631
    media_image3.png
    Greyscale



maintain a deduplication index comprising a plurality of segment references, comprised of the segment reference for a plurality of the containers, or derivatives the segment references,
wherein each of the segment references or each of the derivatives of the segment references is calculated from the respective data segment from the respective received data block and is associated at least with the respective container reference referenced by the deduplicated data block and one unique block reference to the deduplicated data block (Huang at paragraph [0028] discloses in part, “Segment deduplication is assisted by identifier (ID) index 116, which comprises ID data associated with each segment used to store data and/or files by storage system 108, along with a corresponding location in a data storage unit of the segment (e.g., internal storage device 110, external storage device 112, a storage system cache, a local memory, or any other appropriate storage unit…”  Additionally, Huang at paragraph [0035] discloses in part, “Existence checking is performed by generating a smaller ID data and searching a table of IDs (e.g., an ID index such as ID index 116 of FIG. 1) corresponding to segments currently stored for the ID of the data segment to be stored. In some embodiments, existence checking is performed by searching storage device 210 for the entire data segment to be stored. ID data for a given data segment is derived from the content of the data of the segment, and is generated deterministically (e.g., a digital fingerprint, digital signature, using a hash function, a checksum, a cryptographic hash function, etc.). In various embodiments, ID data is not derived from the content of the data, is generated randomly, or any other appropriate manner for the storage system.”  Further, in the specification, at paragraph [0012] is an admission as to the state of the art of conventional deduplication systems stating, “The conventional deduplication index includes a complete list of hash values of data segments (here G, I, J, K, L), wherein each hash value is associated with a reference to a block…” Under MPEP 2129 an admission by Applicant can be relied upon for both anticipation and obviousness determinations.)

Regarding dependent claim 4, all of the particulars of claim 1 have been addressed above.  Additionally, Huang discloses:
wherein each of the deduplicated data blocks further includes a subset of the segment references or derivatives thereof (Further, in the specification, at paragraph [0011] is an admission as to the state of the art of conventional deduplication systems stating, “…a deduplicated data block including metadata. In particular, the deduplicated block includes a table of container IDs and strong hash value pairs.  In other words, the metadata of the conventional blocks stores a strong hash value for each data segment of the received data block…”  Examiner is of the position that a strong hash value reads on a subset of segment references.  Under MPEP 2129 an admission by Applicant can be relied upon for both anticipation and obviousness determinations.)

Regarding dependent claim 9, all of the particulars of claim 1 have been addressed above.  Additionally, Huang discloses:
wherein a segment reference, of the segment references, calculated from the associated data segment is a hash value (Huang at paragraph [0035] discloses checking a storage device for a data segment using an ID which can be generated using a hash function.)

Regarding dependent claim 10, all of the particulars of claim 1 have been addressed above.  Additionally, Huang discloses:
wherein the size of a segment indicator, of the segment indicators, in the associated deduplicated data block is 16 bits or less (Huang at paragraph [0047] discloses in part, “Encoded new data 708 comprises reference 710 (e.g., a reference to a previously stored segment), character sequence references 714, 718, and 722 (e.g., a reference to a sequence of data from within the previously stored segment identifying the subset of the segment for example using offsets, lengths or any other appropriate manner of identifying the subset), and character sequences 712, 716, and 720 (e.g., a sequence of data--for example, a string of characters, bytes, integers, whole numbers or other--that is to be inserted in between the reference sequences).”  Examiner is of the position that the claim limitation specifying the size of a segment indicator as 16 bits or less is a specific use case and does not impact the functionality of the claim limitations.  Additionally, Examiner is of the position that Huang as cited above discloses a plurality of identifiers comprising data sequences of various lengths, bytes and character such that the specific limitation of 16 bits would have been obvious to one of ordinary skill in the art to try.)

Regarding dependent claim 11, all of the particulars of claim 1 have been addressed above.  Additionally, Huang discloses:
wherein a segment identifier, of the segment identifiers, is an integer (Huang at paragraph [0047] discloses in part, “Encoded new data 708 comprises reference 710 (e.g., a reference to a previously stored segment), character sequence references 714, 718, and 722 (e.g., a reference to a sequence of data from within the previously stored segment identifying the subset of the segment for example using offsets, lengths or any other appropriate manner of identifying the subset), and character sequences 712, 716, and 720 (e.g., a sequence of data--for example, a string of characters, bytes, integers, whole numbers or other--that is to be inserted in between the reference sequences).”)

Regarding dependent claim 12, all of the particulars of claim 1 have been addressed above.  Additionally, Huang discloses:
wherein the size of the unique block reference in the deduplication index is between 1 and 8 bytes (Huang at paragraph [0028] discloses in part, “Storage system 108 comprises deduplication system 114, which performs segment deduplication on an incoming data stream. Segment deduplication is assisted by identifier (ID) index 116, which comprises ID data associated with each segment used to store data and/or files by storage system 108, along with a corresponding location in a data storage unit of the segment (e.g., internal storage device 110, external storage device 112, a storage system cache, a local memory, or any other appropriate storage unit).”  Huang at paragraph [0034] discloses in part, “Data stream or data block 200 is segmented into segments 202, 204, 206 and 208. Data stream or data block 200 is segmented by creating a plurality of segments from data stream or data block 200 that can be used to reconstruct data stream or data block 200.”  Huang at paragraph [0060] discloses in part, “In various embodiments, localities are identified by a previous similar segment match, a previous identical segment match, a file name, a client name, a metadata associated with a data stream or data block, or any other appropriate locality identifier.”  Huang at paragraph [0047] discloses in part, “Encoded new data 708 comprises reference 710 (e.g., a reference to a previously stored segment), character sequence references 714, 718, and 722 (e.g., a reference to a sequence of data from within the previously stored segment identifying the subset of the segment for example using offsets, lengths or any other appropriate manner of identifying the subset), and character sequences 712, 716, and 720 (e.g., a sequence of data--for example, a string of characters, bytes, integers, whole numbers or other--that is to be inserted in between the reference sequences).”  Huang at paragraph [0048] discloses in part, “In some embodiments, the encoding comprises an indication of a set of data blocks in the second data segment not present in the third previous data segment and an indication of a set of data blocks in the third previous data segment. In some embodiments, encoded new data sequences use other encoding schemes that enable the indication of using portion(s) of one or more previously stored segments and differences (e.g., similar to the character sequences above) to store a new data segment. In various embodiments, the similar data and the new data comprise sets of characters, bytes, integers, whole numbers, dates, and/or any other appropriate data or combination thereof.”
Further, in the specification, at paragraph [0012] is an admission as to the state of the art of conventional deduplication systems stating, “The conventional deduplication index includes a complete list of hash values of data segments (here G, I, J, K, L), wherein each hash value is associated with a reference to a block…” Under MPEP 2129 an admission by Applicant can be relied upon for both anticipation and obviousness determinations.
Examiner is of the position that specifying the number of bytes of a block reference are a particular use case which would have been obvious to one of ordinary skill in the art to try.)

Regarding independent claim 13, while independent claim 13, a method claim, and independent claim 1, an apparatus claim, are directed towards different statutory classes, they are similar in scope.  Therefore, claim 13 is rejected under the same rationale as claim 1.

Regarding dependent claim 14, all of the limitations of claim 1 have been addressed above.  Additionally, while dependent claim 14, a non-transitory computer readable medium claim, and independent claim 1, an apparatus claim, are directed towards different statutory classes, they are similar in scope.  Therefore, claim 14 is rejected under the same rationale as claim 1.

Regarding dependent claim 15, all of the limitations of claim 13 have been addressed above.  Additionally, while dependent claim 15, a non-transitory computer readable medium claim, and independent claim 1, an apparatus claim, are directed towards different statutory classes, they are similar in scope.  Therefore, claim 15 is rejected under the same rationale as claim 1.

Regarding independent claim 16, while independent claim 16, a non-transitory computer-implemented data structure embodied on a medium claim, and independent claim 1, an apparatus claim, are directed towards different statutory classes, they are similar in scope.  Therefore, claim 16 is rejected under the same rationale as claim 1.

Regarding dependent claim 18, all of the particulars of claims 1 and 9 have been addressed above.  Additionally, Huang discloses:
wherein the hash value is a strong hash value (Huang at paragraph [0035] discloses checking a storage device for a data segment using an ID which can be generated using a hash function.  Further, in the specification, at paragraph [0010] is an admission as to the state of the art of conventional deduplication systems stating, “Furthermore, containers holding unique data segments are stored. Containers are storage units that represent unique deduplicated data, wherein a container may contain thousands of unique data segments. The data segment's metadata is for instance, its reference count, storage details and a strong hash calculated from the data segment.”  Under MPEP 2129 an admission by Applicant can be relied upon for both anticipation and obviousness determinations.)

Regarding dependent claim 19, all of the particulars of claims 1 and 11 have been addressed above.  Additionally, Huang discloses:
wherein the segment identifier is a 14-bit integer (Huang at paragraph [0047] discloses in part, “Encoded new data 708 comprises reference 710 (e.g., a reference to a previously stored segment), character sequence references 714, 718, and 722 (e.g., a reference to a sequence of data from within the previously stored segment identifying the subset of the segment for example using offsets, lengths or any other appropriate manner of identifying the subset), and character sequences 712, 716, and 720 (e.g., a sequence of data--for example, a string of characters, bytes, integers, whole numbers or other--that is to be inserted in between the reference sequences).”  Examiner is of the position that specifying the number of bits of a segment identifier is a particular use case which would have been obvious to one of ordinary skill in the art to try based on the section of Huang cited above.)

Regarding dependent claim 20, all of the particulars of claims 1 and 12 have been addressed above.  Additionally, Huang discloses:
wherein the size of the block reference in the deduplication index is 4 bytes (Huang at paragraph [0048] discloses in part, “In some embodiments, the encoding comprises an indication of a set of data blocks in the second data segment not present in the third previous data segment and an indication of a set of data blocks in the third previous data segment. In some embodiments, encoded new data sequences use other encoding schemes that enable the indication of using portion(s) of one or more previously stored segments and differences (e.g., similar to the character sequences above) to store a new data segment. In various embodiments, the similar data and the new data comprise sets of characters, bytes, integers, whole numbers, dates, and/or any other appropriate data or combination thereof.”  Further, in the specification, at paragraph [0012] is an admission as to the state of the art of conventional deduplication systems stating, “The conventional deduplication index includes a complete list of hash values of data segments (here G, I, J, K, L), wherein each hash value is associated with a reference to a block…” Under MPEP 2129 an admission by Applicant can be relied upon for both anticipation and obviousness determinations.  Examiner is of the position that specifying the number of bytes of a block reference are a particular use case which would have been obvious to one of ordinary skill in the art to try.)

Claims 5-8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Zhang in further view of Aronovich et al. U.S. Pub. No. 2012/0143835 (hereinafter “Aronovich”).
Regarding dependent claim 5, all of the particulars of claims 1 and 4 have been addressed above.  While Huang at paragraph [0047] discloses a plurality of ways to encode data and define segment references, Huang does not disclose:
wherein the subset of the segment references or derivatives thereof of each deduplicated data block includes a number N of the segment references or derivatives thereof, which are selected from a number M of the segment references or derivatives thereof calculated from its M data segments, and wherein N is smaller than M.
However, Aronovich at Claim 7 teaches the following:
The method of claim 1, wherein calculating each of a plurality of sub-segment deduplication digests includes performing at least one of: calculating a hash value for each block in the plurality of input data segments in byte offsets, arranging a selected plurality of maximal hash values in descending order according to an order of significance, identifying blocks in determined positions relative to the blocks associated with the maximal hash values as shifted blocks, and selecting a subset of the hash values of the shifted blocks for at least one first distinguishing characteristic of the plurality of input data sub-segments, and selecting an additional subset of the hash values of the shifted blocks, for at least one second distinguishing characteristic of the plurality of input data segments.

Both the Huang reference and the Aronovich reference, in the sections cited by the Examiner, are in the field of endeavor of deduplication of data segments.  Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the identification of similar segments as disclosed in Huang at paragraph [0017] with the selecting of a subset of segments for use in deduplication as taught in Aronovich to facilitate in efficient deduplication (See Aronovich at paragraph [0008]).

Regarding dependent claim 6, all of the particulars of claim 1 have been addressed above.  Additionally, Huang as modified discloses:
for retrieving the received data block: retrieve the stored deduplicated data block of the received data block, retrieve for the container reference identifier and the segment identifier of each of the segment indicators of the ordered list of the one or more segment indicators in the deduplicated data block, the data of the identified data segment from the identified referenced container, and reconstruct the received data block from the retrieved data of the identified data segments of the identified referenced containers, according to the order of the ordered list of the one or more segment indicators in the deduplicated data block (The specification at Figure 8 provided below with an arrow added by the Examiner, is an admission as to the state of the art of conventional deduplication systems and reconstructing a deduplicated data block referencing containers and segments stored in the containers.  Under MPEP 2129 an admission by Applicant can be relied upon for both anticipation and obviousness determinations.

    PNG
    media_image4.png
    444
    549
    media_image4.png
    Greyscale


Regarding dependent claim 7, all of the particulars of claim 1 have been addressed above.  While Huang discloses deduplication, Huang does not disclose:
for deleting a data block: retrieve the deduplicated data block related to the data block to be deleted; retrieve, for the corresponding container referenced by each of the container references in the retrieved deduplicated data block, the segment identifiers and the segment references; search for each of the segment references or the derivatives of the segment references included in the retrieved deduplicated data block in the deduplication index, in order to retrieve the associated at least one container reference and block references; and delete the retrieved deduplicated date block and delete each of the container references and the block reference that matches the container reference in the data block to be deleted and a block reference of the data block to be deleted, respectively, from the deduplication index.
However, Aronovich at paragraph [0034] teaches in part, “When a storage block is referenced, the value of its reference count property is incremented in accordance with the number of new references made to that block. When a storage block is de-referenced, namely by deleting a data segment referencing that block, the value of its reference count property is decremented in accordance with the number of references removed. As long as the value of the reference count property of a storage block is larger than zero, the block must be maintained in the storage. When this value becomes zero, the block can be removed from the storage.”

Regarding dependent claim 8, all of the particulars of claim 1 have been addressed above.  Huang does not disclose:
the segment metadata of each of the data segments in the plurality of containers further comprises a reference count, and the apparatus is configured to increase the reference count, upon the apparatus storing a data block containing that data segment, and to decrease the reference count, when it deletes a data block containing that data segment.
However, Aronovich at paragraph [0034] teaches in part, “When a storage block is referenced, the value of its reference count property is incremented in accordance with the number of new references made to that block. When a storage block is de-referenced, namely by deleting a data segment referencing that block, the value of its reference count property is decremented in accordance with the number of references removed. As long as the value of the reference count property of a storage block is larger than zero, the block must be maintained in the storage. When this value becomes zero, the block can be removed from the storage.”

Regarding dependent claim 17, all of the particulars of claims 1 and 4-5 have been addressed above.  Additionally, Huang as modified discloses:
wherein N is 4 (Examiner is of the position that specifying the number of subset references is a particular use case which would have been obvious to one of ordinary skill in the art to try based on the sections of Huang and Aronovich cited in the rejection of claim 5.

Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
In the examiner’s opinion, it would not have been obvious to a person of ordinary skill in the art to reference data segments in the way described in the specification at paragraphs [0016] and [0018]-[0021], such that the often repeated deduplicated data blocks no longer store long segment references but much smaller segment references, the deduplication index is structured to reference containers directly with container references and segment references, and the segment identifiers are added to containers and segment metadata.  Thus, by increasing the overhead of the few indexes and containers the storage required in the many repeated deduplicated blocks can be reduced.  Examiner is of the position that dependent claims 2 and 3 sufficiently define the data fields and relationships in such a way as to incorporate the above described teachings found in the specification. 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent No. 8,671,116
The abstract as it relates to efficient identification of deduplication segments.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY G GEMIGNANI whose telephone number is (571)272-1018. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.G.G./Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154